

115 HR 5405 IH: To amend the Agricultural Act of 2014 to provide a limited exception to the prohibition on price loss coverage payments or agriculture risk coverage payments when the sum of the base acres on a farm is 10 acres or less.
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5405IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Mr. Rouzer introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Act of 2014 to provide a limited exception to the prohibition on price loss coverage payments or agriculture risk coverage payments when the sum of the base acres on a farm is 10 acres or less. 
1.Exception to prohibition on price loss coverage payments or agriculture risk coverage payments for certain farms with minimal payment acresSection 1114(d)(1) of the Agricultural Act of 2014 (7 U.S.C. 9014(d)(1)) is amended by adding before the period at the end the following: , unless the sum of the base acres on the farm, when combined with the base acres of other farms in which the producer has an interest, is more than 10 acres.   